Citation Nr: 1725548	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1954 to July 1957 and October 1957 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board notes that jurisdiction over the Veteran's claims file remains with the RO in Oakland, California based upon the Veteran's residence and the rating decision was merely issued by the Lincoln Day One Brokering Center where the case was brokered to assist the Oakland RO in developing and initially adjudicating the Veteran's claims.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in April 2017.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for ischemic heart disease and diabetes mellitus, type II, on a presumptive basis as due to exposure to herbicide agents while serving in the Republic of Vietnam.  However, service connection has been denied on the basis that the required service in Vietnam has not been confirmed and that the evidence does not show a diagnosis of the conditions for which VA has found a positive association to herbicide exposure.  

The Veteran claims that he has ischemic heart disease and diabetes mellitus, type II, and that it should be presumed to have been exposure to herbicide agents due to his service in 1972 to 1973 while he was serving aboard the U.S.S. Enterprise in the waters off of Vietnam.  He states that he was with the Commander Carrier Division five staff from October 9172 to October 1973 and that he joined the staff initially at Da Nang Air Base on October 23, 1972 and was assigned as the leading Chief Petty Officer and the Fleet Weapons Safety Chief on the Admiral's staff.  During such time, he routinely traveled by helicopter to Da Nang Air Base and stayed anywhere from a few hours to two days while transiting to other locations.  He remembers doing that at least five times, probably more.  He specifically remembers being there overnight on December 24-25, 1972 because the base experienced a rocket attack early Christmas morning and one of the rockets exploded between the two barrack buildings no more than 25 yards from where he was sleeping and he sustained an injury to his left ear.  

The Board acknowledges that the RO has tried to verify that the Veteran set boots in Vietnam but has been unable to do so, which is the basis (at least in part) for its denial of these claims.  However, the evidence also raises the question of whether the Veteran currently has the disabilities for which he is seeking service connection.  The Board finds that additional development is needed to determine whether, in fact, the Veteran has the conditions he is claiming.

The Veteran claims he has ischemic heart disease.  The private treatment records received in January 2012 contain the report of an echocardiogram performed in July 2006 that was abnormal.  The impression was asymmetric septal hypertrophy, aortic sclerosis, mild aortic insufficiency and borderline pulmonary hypertension.  In addition, the report of a bilateral carotid/vertebral artery duplex sonogram performed at the same time showed findings of mild arteriosclerotic plaquing in each carotid bulb.  These records also show diagnoses of aortic insufficient and mild carotid atherosclerosis since August 2006.  In contrast, available VA treatment records (which are located in the "Legacy Content Manager Document") from August 2010 to October 2014 do not show any diagnosis of or treatment for a heart condition, although they do show the Veteran has risk factors for coronary artery disease, such as hypertension, hyperlipidemia and hypercholesterolemia.  It appears, based on the July 2006 diagnostic studies, the Veteran has some type of cardiovascular condition(s).  However, whether these are consistent with an ischemic heart disease is a medical question that is best answered by a medical professional.  Consequently, the Board finds that remand for a VA examination is in order to answer that question.

Likewise, there is a question as to whether the Veteran currently has, or has had during the appeal period, diabetes mellitus, type II.  The Veteran's private physician's treatment records show that he diagnosed the Veteran to have diabetes mellitus, type II, in a January 2009 treatment note based upon elevated blood sugar levels.  It appears from the available records that the Veteran's blood sugar levels had been fluctuating above normal (115 mg/dL) since at least 2000 although his hemoglobin (HGB) A1c was normal.  The private treatment records have continued to carry the diagnosis of diabetes mellitus, type II, through the last private treatment records in the claims file, which is August 2011.  However, VA treatment records since August 2010 have only diagnosed the Veteran to have glucose intolerance as his HGB A1c has been below 6.5 percent.  The Veteran has been on no medications and has been controlling this by diet only.  The Veteran filed his claim for service connection in January 2012.  Consequently, the private and VA treatment records contradict each other as to whether the Veteran has diabetes mellitus, type II, but the VA treatment records are the only ones during the relevant appeal period and, therefore, those fail to demonstrate a diagnosis of diabetes mellitus, type II, during the appeal period.

However, in April 2015, subsequent to the Veteran's appeal being certified to the Board, the Veteran submitted a Disability Benefits Questionnaire (DBQ) for diabetes mellitus, type II, completed by his private physician.  On this DBQ, the Veteran's private physician stated that the Veteran has a diagnosis of diabetes mellitus, type II.  The physician reported that the diagnosis was based on laboratory testing of A1c of 6.5 percent or greater conducted on January 10, 2012.  However, the DBQ states that test results used to make the diagnosis of diabetes mellitus should show "A1C OF 6.5% OR GREATER ON 2 OR MORE OCCASIONS."  As the private physician is only indicating that the diagnosis is based on only one testing, the Board is unclear whether this diagnosis is valid for VA purposes.

Consequently, the Board finds that the evidence is unclear whether the Veteran has a diagnosis of diabetes mellitus, type II, or whether he has glucose intolerance.  Without an actual diagnosis of diabetes mellitus, type II, the presumptive service connection the Veteran seeks is not warranted.  Thus, remand is warranted for a VA examination with appropriate diagnostic studies to determine whether the Veteran currently has diabetes mellitus, type II.

As for the Veteran's service in the Republic of Vietnam, the Board understands the RO's previous finding, but finds the AOJ had already conceded that the Veteran was in Vietnam given its grant of service connection for multiple disabilities related to the Veteran being in close proximity to an explosion in Vietnam.  Specifically, the RO has granted service connection for tinnitus and posttraumatic stress disorder (PTSD) which decisions were, at least in part, related to the Veteran's report that he experienced a rocket attack on Christmas morning in December 1972 at Da Nang Air Base while he was awaiting transport.  

With regard to the service-connected tinnitus, the Veteran reported at a June 2006 VA examination that the onset of his tinnitus was following this December 1972 rocket attack (or "bombing" as it was referred to at the examination).  Based upon this report, the VA examiner gave a positive medical opinion that the Veteran's tinnitus was related to his service.  The RO granted service connection based upon the VA examiner's medical opinion.  

With regard to the Veteran's PTSD, the Veteran reported the rocket attack as a stressor at a January 2013 VA Initial PTSD examination in addition to two other stressors, to include a friend of his being shot down and captured as a prisoner of war while he was on ship and experiencing anxiety while traveling back and forth from ship to Da Nang associated with landing on the ship (although the examiner found that this stressor was not adequate to support the diagnosis of PTSD).  Furthermore, although the examiner checked that both first and second stressors above supported the diagnosis of PTSD, in rendering his medical opinion, the examiner only referred to the rocket attack in giving his rationale of why the Veteran's PTSD is related to his military service.  Thus, the VA examiner clearly relied upon the Veteran's report of being in Vietnam to support his diagnosis of PTSD.  The RO thereafter granted service connection in the March 2013 rating decision on appeal based upon this VA examiner's medical opinion.  In doing so, the RO specifically stated that the Veteran's lay testimony was adequate to establish the occurrence of the claimed stressor, and the claimed stressor is consistent with the places, types and circumstances of your service.  

The Board acknowledges that the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC) have not been able to verify the Veteran stepped foot into Vietnam.  However, the NPRC did verify the U.S.S. Enterprise was within the "official waters of the Republic of Vietnam" during the time the Veteran was serving aboard it.  The JSSRC reviewed the Command history and the deck logs of the U.S.S. Enterprise and determined that they do not document that the ship docked in Vietnam, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  It also noted that there is no record of anyone transported ashore in Da Nang by helicopter.  The JSRRC issued a formal finding on a lack of information required to verify Agent Orange exposure in February 2013.  

However, the Veteran has submitted competent and credible testimony relating his military duties and history at the relevant time period, including a buddy statement of an eye witness who places him in Da Nang, Vietnam, on Christmas 1972.  Moreover, it seems inconsistent to grant service connection for these disabilities but then require such stringent verification requirements on these other claims simply because he is now seeking presumptive service connection.  If the Veteran's lay statements were sufficient for purposes of granting service connection for PTSD, then they should be sufficient for present purposes.  

Consequently, if it is determined the Veteran has one or both of the claimed conditions for which he seeks service connection, the RO should find that the Veteran had boots in Vietnam, given its prior findings of service connection for other disabilities based upon his credible report of being in Vietnam and the buddy statement giving eye witness testimony placing the Veteran in Vietnam at Christmas Day 1972.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the VA Medical Center in Palo Alto, California, since October 2014.

2.  Contact the Veteran and ask him to provide records of any non-VA treatment he has had for his claimed conditions since August 2011 or to provide VA with a completed release form for it to obtain these records for him from the private medical care providers.  If the Veteran provides the completed release form, appropriate requests should be made to obtain all identified treatment records.  If any records cannot be obtained, the Veteran and his representative should be advised and afforded an opportunity to provide them to VA.  All efforts to obtain records should be documented in the claims file.

3.  After the above development is complete, schedule the Veteran for VA examinations to evaluate whether he has ischemic heart disease and diabetes mellitus, type II.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary and appropriate diagnostic testing shall be conducted.  After all tests and/or studies have been conducted and the Veteran has been examined, the examiner should render appropriate diagnoses as to whether the Veteran has any current heart disorder(s) and/or diabetes mellitus, type II.  The examiner should consider and discuss as appropriate the private and VA treatment records and their prior diagnostic findings.  As to any heart disorder found on examination, the examiner should render an opinion as to whether such diagnosed disorder is an ischemic heart disease.  
	
The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




